Citation Nr: 1725336	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a headache disability, claimed as residual to head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training (ADT) from August 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When the Appellant's claim was last before the Board in June 2016, the Board remanded the claim for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A headache disorder did not have its onset in service and a preexisting headache disorder was not aggravated by ADT.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Appellant was afforded a VA examination in May 2010; however, the Board found that the VA examiner did not provide sufficient findings and opinions.  The Appellant was afforded a VA addendum opinion in July 2016.  The Appellant has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which preexisted service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including organic disease of the neurological systems, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service; in such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). However, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, do not apply to ADT or inactive duty training (IDT). 38 U.S.C.A. §§ 1111 , 1112, 1137; 38 C.F.R. § 3.307 ; Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010). The record indicates that the Appellant only has a period of ADT. Thus, with regard to aggravation, the burden is on the Appellant to establish that he had a preexisting disability that worsened during that period and that such worsening was beyond the natural progression of the disease. See Donnellan, 24 Vet. App. at 173-174. 

Service connection may be granted for injury or disease incurred in or aggravated while on ADT. Service connection may be granted for injuries incurred while on IDT, but not for disease. 38 U.S.C.A. § 101 (24).

On the Veteran's entrance examination in May 1976, the Appellant did not report any headache conditions or neurological abnormalities; the physical examination was normal.  The Veteran's service treatment records (STRs) show a hospitalization to treat headaches.  While in service from August 19, 1976 to August 26, 1976 the Appellant was hospitalized for treatment of headaches.  The Appellant reported pressure at the top of his head, as well as a history of headaches since childhood.  He reported that the headaches had interfered with his schooling.  He reported that he had been unable to learn anything because of the headaches, and stated that he could not read or write.  He reported that he had been seen by psychiatric doctors and neurologists who could not come up with anything.  He was noted to have come into the Army on August 8 and had not been able to start basic training.  The Veteran's neurologic evaluation was normal and the treating physician diagnosed psychogenic headaches and reactive depression.  On August 23, 1976, the Appellant reported that his headaches were resolved and requested discharge from the hospital.  The Appellant was discharged from the hospital on August 26, 1976.  Thereafter, the Appellant was released from service.  In a Deposition Form dated August 27, 1976, the Appellant requested separation or release from service due to loss of consciousness that was not known to him, but existed prior to service.  The Appellant was discharged following a medical board proceeding held on August 31, 1976 in which it was found that he was medically unfit for service due to psychogenic headaches and maladjustment to adult life; such disability was found to have existed prior to service and was not aggravated by service.

A lay statement from the Veteran's friend R.E. dated June 2006 detailed the Veteran's report of an injury during service.  R.E. stated that the Appellant has consistently indicated that he was struck in the head during service, which rendered him unconscious.  R.E. further stated that he was uncertain whether the Appellant had a headache condition that existed prior to service.

The Appellant was afforded a VA examination in May 2010.  The examiner noted that the Appellant reported having headaches during basic training in 1976 and stated that he did not seek ongoing treatment.  The examiner diagnosed headaches, undetermined etiology.  The examiner opined that the Veteran's headaches were consistent with the same headaches he reported during military service.

A VA addendum opinion was obtained in July 2016, subsequent to the June 2016 Board remand.  The examiner opined that it is not at least as likely that the Veteran's current headaches are related to the military.  The examiner noted that the Veteran's STRs make no note that the Appellant sustained a head injury and then developed headaches.  The examiner further opined that even with a head injury, headaches do not get worse; they remain the same or improve.  The examiner noted that the Veteran's STRs state that the Appellant requested release from active duty due to "loss of consciousness" that was not known to him but existed prior to service.  The examiner noted that this statement would suggest that the Appellant had headaches prior to military service.  The examiner noted that the Appellant was released within one month of service and found not fit for duty.  The examiner noted that the Veteran's STRs noted that his headaches were secondary from depression and failure to conform.  The examiner noted that the Appellant did not receive treatment for his headaches once discharged and that had this been an ongoing problem since the 1970s, one would have expected some type of medical care for the headaches.  The examiner further opined that the Veteran's current headaches are not caused by his time while in the military.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the VA examiner who performed the May 2010 examination did not provide a fully articulated opinion.  The examiner based his opinion primarily on the Veteran's subjective reports that were not supported by the contemporaneous record in several import aspects particularly as to the evidence that suggested the Appellant had headaches since childhood.  When the medical examiner relies on a Veteran's solitary testimony, the Board is not bound to accept the medical conclusions rendered from this testimony as fact, as these conclusions have no greater probative value than the facts alleged by the Veteran.  The Board therefore attaches no probative value to this opinion.

However, the VA examiner who provided the July 2016 addendum opinion was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Appellant and his friend R.E. are competent in this case to report symptoms, but nothing in the record demonstrated that either has received any special training or acquired any medical expertise in evaluating the claimed medical condition.  Therefore, the July 2016 medical opinion is more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Further, as to the factual matter of whether the Appellant sustained a head injury in service, the Board finds that there is no evidence that R.E. witnessed such injury and moreover, the Board does not find the Veteran's statements credible as to a head injury as such an injury would undoubtedly have been reported in the Veteran's service records and especially the Medical Board report given that his headaches were the impetus for his discharge.  However, both the Appellant and R.E. are competent to report the presence of headaches in and/or since service. 

The Board notes that at entry into active duty, there was not any headache defect, infirmity, or disorder on physical examination.  However, the Appellant reported an undocumented head injury prior to service and a history of headaches since childhood.  He stated that such headaches had interfered with his ability to learn anything.  He reported that he had been seen by psychiatrists and neurologists prior to service, and before he even began basic training, he was hospitalized and gave a very clear history of headaches that existed prior to his military service.  The in-service examiner noted normal examination results upon entrance.  The Appellant was later diagnosed with psychogenic headaches.  Upon discharge before a Medical Board, the Veteran's headache disorder was found to have existed prior to service and was not aggravated by service.  A July 2016 VA medical opinion indicated that the Appellant requested release from active duty due to "loss of consciousness" that was not known to him but existed prior to service.  The examiner noted that this statement would suggest that the Appellant had headaches prior to military service.  The examiner noted that the Appellant did not receive treatment for his headaches once discharged and that had this been an ongoing problem since the 1970s, one would have expected some type of medical care for the headaches.  The examiner further opined that the Veteran's current headaches are not caused by his time while in the military.  The examiner found further that he was released within one month and found not fit for duty.  It was noted further, that the Veteran's headaches were secondary to depression and failure to conform.  The Board notes that manifestation of symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period, will establish preservice existence thereof.  See 38 C.F.R. § 3.303 (c).  The Board finds that the medical records/opinion and the Veteran's statements are competent evidence that a headache disorder preexisted his ADT.  See Gahman v. West, 12 Vet. App. 406 (1999).

The Board finds further that the most probative evidence of record does not establish that the Appellant's preexisting headache disorder was aggravated in service. The record shows that the Appellant reported headaches during service, but stated that he had headaches since childhood.  The medical evidence showed that the Veteran's headaches preexisted service and the Appellant did not seek treatment post discharge.  More importantly, there is no competent and credible evidence that any current headache disorder is related to service or to any complaints of ongoing headaches since that time.  Thus, the most probative evidence establishes that the Veteran's preexisting headache disorder did not increase in disability/worsen during service.  The examiner stated that even with a head injury, headaches do not get worse; they remain the same or improve.  

The Board therefore finds that there was no aggravation of the preexisting headache disorder.  The Board further notes that the most probative evidence does not otherwise show that a headache disorder was initially incurred in service or is otherwise attributable to service.  As noted, to the extent that the Appellant believes that a headache disorder had its onset during service or was aggravated during service, as a lay person in the field of medicine, the Appellant does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The Board does not find the Appellant's report of a head injury in service to be credible, and moreover, there is no competent and credible evidence linking the Appellant's headache to any purported in-service head injury.  Thus, the Appellant's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found to the contrary of the Appellant's assertions.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In any event, the July 2016 medical opinion in light of the contemporaneous evidence of record outweighs the Appellant's assertions.

Accordingly, service connection for a headache disorder is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim for headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a headache disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


